Paulding App. No. 11-96-10. This cause is pending before the comí; as an appeal from the Court of Appeals for Paulding County. Upon consideration of appellants’ notice of lifting of the automatic stay in the Franklin County Court of Common Pleas.
IT IS ORDERED by the court, sua sponte, that the stay previously granted by this court be, and hereby is, lifted.
IT IS FURTHER ORDERED by the court that any appellee briefs shall be filed within thirty days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.